Citation Nr: 0919591	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected mechanical low back strain. 

2.  Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim for service 
connection for degenerative joint disease of the thoracic 
spine, to include as secondary to service-connected 
mechanical low back strain.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected mechanical low back strain. 

4.  Entitlement to service connection for numbness and 
tingling of the bilateral legs, to include as secondary to 
service-connected mechanical low back strain.

5.  Entitlement to an evaluation in excess of 30 percent for 
service-connected sarcoidosis of the arms, legs, and thighs, 
to include entitlement to separate compensable disability 
evaluations. 

6.  Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis. 
REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney-
at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
November 1959, from April 1960 to October 1960, from January 
1961 to January 1964, and from January 1965 to January 1968.  
The Veteran also served in the United States Army Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO decision, which 
denied claims for service connection for arthritis of the 
back, numbness and tingling of the left leg, and numbness and 
tingling of the right leg, and continued an evaluation of 10 
percent for service-connected mechanical low back strain; and 
a May 2005 RO decision, which reduced the evaluation of the 
Veteran's sarcoidosis of the arms, legs, and thighs from 30 
percent to 0 percent, effective August 1, 2005, and reduced 
the evaluation of the Veteran's pulmonary sarcoidosis from 30 
percent to 10 percent, effective August 1, 2005.  In July 
2005, the RO restored the 30 percent evaluations for the 
Veteran's sarcoidosis of the arms, thighs, and legs and his 
pulmonary sarcoidosis for the period from August 1, 2005, to 
August 31, 2005.  In November 2005, the RO increased the 10 
percent evaluation assigned to the Veteran's service-
connected pulmonary sarcoidosis to 30 percent, effective 
September 1, 2005.

In April 2008, the Board issued a decision, in which it found 
that the reduction of the Veteran's service-connected 
sarcoidosis of the arms, thighs, and legs from 30 percent to 
noncompensable, effective September 1, 2005 was improper.  In 
this same decision, the Board remanded the issues of 
entitlement to a rating in excess of 30 percent for service-
connected sarcoidosis of the arms, thighs, and legs, and 
entitlement to a rating in excess of 30 percent for service-
connected pulmonary sarcoidosis for further development.   

With regard to the Veteran's claim for service connection for 
degenerative disc disease of the lumbar spine and his 
application to reopen his previously claim for service 
connection for degenerative joint disease of the thoracic 
spine, the Board notes that the RO denied service connection 
for degenerative joint disease of the cervical and thoracic 
spine in a December 2001 rating decision.  This decision was 
never appealed.  In June 2007, the Veteran submitted a claim 
for arthritis of the back.  The RO denied this claim 
generally as arthritis of the back in an October 2007 rating 
decision.  In the August 2008 supplemental statement of the 
case (SSOC), it appears that the RO adjudicated this claim 
with regard to old T11, T12, and L1 compression fractures.  
No mention is made in the rating decision or any statement of 
the case (SOC) or SSOC of degenerative changes or 
degenerative joint disease of the cervical spine.  Therefore, 
as the Veteran has not raised contentions specifically 
regarding his cervical spine throughout the processing of 
this claim, and the RO did not consider the cervical spine at 
any point during its adjudication of this claim, the Board 
will not consider this a claim to reopen the previously 
denied claim for service connection for degenerative joint 
disease of the cervical spine.  In light of the RO's 
consideration of old T11, T12, and L1 compression fractures 
in its adjudication of this claim, the Board will consider 
the Veteran's claim a claim for entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
to include as secondary to service-connected mechanical low 
back strain, and an application to reopen a previously denied 
claim for service connection for degenerative joint disease 
of the thoracic spine, to include as secondary to service-
connected mechanical low back strain.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.
The issue of entitlement to a rating in excess of 10 percent 
for service-connected mechanical low back strain is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in December 2001, the Veteran's 
claim of service connection for degenerative joint disease of 
the thoracic spine was denied on the basis that this 
condition neither occurred in nor was caused by service.

2.  Evidence received since the December 2001 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for degenerative joint disease of the 
thoracic spine.

3.  Resolving all reasonable doubt in favor of the Veteran, 
his degenerative changes of the thoracic spine are shown to 
be etiologically related to an injury sustained during 
military service.

4.  Resolving all reasonable doubt in favor of the Veteran, 
his degenerative disc disease of the lumbar spine is shown to 
be etiologically related to an injury sustained during 
military service.

5.  Resolving all reasonable doubt in favor of the Veteran, 
his numbness and tingling of the bilateral legs is shown to 
be etiologically related to his service-connected mechanical 
low back strain.

6.  The Veteran's service-connected sarcoidosis of the 
thighs, legs, and arms is manifested by a rash.  

7.  The Veteran's service-connected pulmonary sarcoidosis is 
manifested, after bronchodilator, by a FEV-1 of 68.9 percent 
predicted, a FEV-1/FVC of 66 percent, and a DLCO of 78.5 
percent predicted.


CONCLUSIONS OF LAW

1.  The December 2001 RO decision denying the Veteran's claim 
of service connection for degenerative joint disease of the 
thoracic spine is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for degenerative joint 
disease of the thoracic spine has been submitted.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Service connection for degenerative changes of the 
thoracic spine is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).

4.  Service connection for degenerative disc disease of the 
lumbar spine is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).

5.  Service connection for numbness and tingling of the 
bilateral legs is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).

6.  The criteria for a disability rating in excess of 30 
percent for sarcoidosis of the legs, arms, and thighs have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.118, 
Diagnostic Code 7806 (2008).

7.  The criteria for a disability rating in excess of 30 
percent for pulmonary sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.96, 4.97, 
Diagnostic Code 6603 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection, 
the benefits sought on appeal have been granted in full, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on these claims is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With respect to the Veteran's claims for increased ratings 
for sarcoidosis of the arms, legs, and thighs and pulmonary 
sarcoidosis, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regard to the Veteran's claims for increased ratings, 
VCAA letters dated in July 2005, July 2007, April 2008, and 
May 2008 specifically satisfied the elements (2) and (3) of 
the duty to notify, articulated above.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  With specific regard to the 
first element, the Board notes that, in order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The United States Supreme Court, however, recently held that 
the Federal Circuit's harmless-error framework conflicts with 
the requirement that the Court take "due account of the rule 
of prejudicial error."  Shinseki v. Sanders, 566 U.S. ___ 
(2009).  The Federal Circuit's judgment in Sanders was 
reversed. 

Nevertheless, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  In July 
2005, July 2007, and May 2008, the RO sent the Veteran VCAA 
letters, which indicated that he should provide evidence 
showing that his pulmonary sarcoidosis and sarcoidosis of the 
thighs, arms, and legs had increased in severity.  In 
addition, the Veteran was informed in the April 2008 VCAA 
letters that the evidence needed to show what impact his 
conditions and symptoms had on his employment and daily life.  

As to the second element, the Board notes that the Veteran is 
service connected for pulmonary sarcoidosis and sarcoidosis 
of the thighs, arms, and legs.  As will be discussed below, 
the Veteran's disabilities are currently rated under 
38 C.F.R. §§ 4.97 and 4.118.  Notification of the specific 
rating criteria for evaluating sarcoidosis of the arms, legs, 
and thighs was provided in an April 2008 letter.  
Notification of the specific rating criteria used for 
evaluating pulmonary sarcoidosis was provided in the July 
2005 SOC and the April 2008 VCAA letter.  Subsequently, the 
RO issued an August 2008 SSOC. 

As to the third element, the Board notes that this 
information was provided in July 2007, April 2008, and May 
2008 letters in which it was noted that a disability rating 
would be determined by application of the ratings schedule 
and relevant Diagnostic Codes based on the extent and 
duration of the signs and symptoms of his disability and 
their impact on his employment and daily life.  See Vazquez-
Flores; Sanders, supra. 

As to the fourth element, the July 2005, July 2007, April 
2008, and May 2008 letters did provide notice of the types of 
evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  See 
id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatments 
records and VA and private medical records are in the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

With respect to the claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

With regard to the Veteran's claims for increased ratings for 
his service-connected pulmonary sarcoidosis and sarcoidosis 
of the legs, arms, and thighs, the Veteran was scheduled for 
a VA examination on November 23, 2007.  A statement by the 
Veteran was received on November 19, 2007 indicating that he 
would be out of the state at the time of this examination.  
The Veteran was scheduled for a second VA examination on June 
12, 2008.  He failed to report for this examination.  The 
Veteran did not show good cause for his failure to report for 
the second scheduled examination, nor did he request that it 
be rescheduled.  The Board notes that "the duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Therefore, a attempts were made to schedule 
the Veteran for the appropriate VA examinations, and he 
failed to report for the second scheduled examination with no 
good cause, the Board finds that the duty to assist has been 
satisfied with this regard.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2008).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2008).  It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim for service 
connection for degenerative joint disease of the thoracic 
spine, to include as secondary to service-connected 
mechanical low back strain.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for degenerative joint disease of the thoracic 
spine.  After a review of the evidence of record, the Board 
finds that new and material evidence has been submitted.
New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
degenerative joint disease of the thoracic spine.  
Specifically, the Veteran was denied service connection for 
degenerative joint disease of the thoracic spine in a 
December 2001 rating decision.  The basis for the December 
2001 denial was that this condition neither occurred in nor 
was caused by service.  At the time of this denial, 
statements from the Veteran, service treatment records, and 
VA and private medical records were considered. 

The new evidence submitted since this denial consists of 
statements from the Veteran, VA and private medical records, 
and a January 2009 Veterans Health Administration (VHA) 
opinion.

With regard specifically to the January 2009 VHA opinion, the 
physician noted that the Veteran had degenerative changes at 
T12-L1 and determined that it is at least as likely as not 
that these back problems are related to injuries that the 
Veteran sustained while in service.  Therefore, as the VHA 
opinion reflects that the Veteran has changes of the thoracic 
spine that he obtained from his active duty service, the 
Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  As such, the 
claim is reopened.  

The Board will continue on to readjudicate this claim in the 
next section of this discussion. 

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine and  degenerative changes of the 
thoracic spine, to include as secondary to service-connected 
mechanical low back strain. 

The Veteran is seeking entitlement to service connection for 
arthritis of the back.  Specifically, the Veteran asserted in 
his June 2007 claim that this condition is secondary to his 
service-connected mechanical low back strain.

A review of the Veteran's service treatment records reveals 
that the Veteran suffered a low back injury in 1960.  See 
reenlistment examination report, .January 1961.  He is 
currently service-connected for a mechanical low back strain.

The Board notes that the medical evidence of record reflects 
that the Veteran was diagnosed with minimal degenerative 
disease of the lumbar spine in a March 1992 VA radiology 
report.  In a February 2001 statement from T.A.H., D.C., it 
was noted that the Veteran exhibited cervical and thoracic 
spine bone spurring on X-ray studies and intervertebral disc 
degeneration at C5-C7 levels.  This physician stated it is 
possible that, with the degenerative changes to the spine, 
the cause was from accidents in the past.  The physician 
noted that the Veteran stated that, in 1960, while in 
service, he was walking on telephone poles while wearing a 
backpack during a drill and fell backwards landing on his 
back.  Then, in 1963, he fell off of a tank and landed on 
another tank, hitting the posterior aspect of his head.  The 
physician opined that accidents like these are what triggered 
the degenerative changes seen in the Veteran's spine for 
someone his age.  In an October 2001 VA examination report, 
the Veteran reported being diagnosed with degenerative joint 
disease of the neck.  It was noted at this examination that 
the Veteran had an in-service back injury and a post-service 
motor vehicle accident, in which he reportedly sustained a 
whiplash injury.     

In December 2003 private treatment records from Dr. R.D.C., 
D.O., the Veteran was diagnosed with degenerative changes of 
the lumbar spine and the thoracic spine, and T10 and T12 
compression fractures.  It was also noted that the Veteran 
complained of back discomfort following a September 2003 
motor vehicle accident.  The Veteran presented a whiplash 
injury in 1968.  An impression of a motor vehicle accident 
with back pain was advanced.  In a January 2004 statement, 
Dr. R.D.C., D.O. indicated that, after reviewing the 
Veteran's history, including injuries he suffered while in 
service in 1960 and in 1963, it is likely that his 
compression fractures resulted from these injuries.  The 
physician stated that he is not aware of any other specific 
injuries to his back which may have caused compression 
fractures.  

In an April 2004 VA examination report, the Veteran presented 
a history of in-service back injuries in 1960 and 1963, 2 
post-service motor vehicle accidents, 2 old fractures in the 
back, and a 2003 fall from a ladder.  The VA examiner noted 
that x-rays from 2004 did show a probable old compression 
deformity of T12, which was not present on a previous study 
from 2002.  For this reason, the examiner found that this 
compression fracture did not date back very long and 
certainly not from the 1960 timeframe.  The examiner also 
noted that the earliest x-rays in the system were from 1992, 
and they only showed minimal degenerative changes.  The 
Veteran was diagnosed with a probable old compression 
fracture of T12, which was not present on a May 2002 study.  

In April 2005, Dr. R.D.C., D.O. indicated that he has 
evaluated and treated the Veteran for his back pain and 
determined that he has chronic back pain for which chronic 
compression deformities were found on an MRI scan.  The 
Veteran also has diffuse bulging of lumbar discs.  The 
examiner determined that these findings contribute to his 
chronic back pain and indicated that the Veteran is going to 
have chronic back pain throughout the remainder of his life.  
The examiner determined that he does think that, with a 
reasonable degree of certainty, it is likely that his back 
pain results from a fall which he suffered while in the 
military in 1959.  He had a second accident while in the 
military where he was in a tank accident in 1963.  The 
examiner opined that both of these incidents contributed to 
his current discomfort 

In a VA examination report from July 24, 2007, it was noted 
that x-rays from this day did not note degenerative joint 
disease of the lumbar spine.  As such, the Veteran does not 
have degenerative joint disease.  In December 2007, the 
Veteran was diagnosed with old compression fractures of T11, 
T12, and L1 and moderate degenerative changes throughout the 
lumbar spine without significant spinal neuroforaminal 
stenosis.  See Midwest Imaging, LLC treatment record, 
December 2007.  

The Board notes that a VA opinion was rendered in April 2008.  
The physician's assistant who rendered the opinion reviewed 
the claims folder and determined that the Veteran's 
degenerative disc disease of the lumbar spine is less likely 
than not due to a mechanical low back strain.  The examiner 
stated that the compression fractures are the site of his 
trauma from a fall but the degenerative joint disease is more 
due to his body habitus, age, possibly a motor vehicle 
accident that occurred in 2001 than due to the acute injury 
to his mid back while in the service.  There is no medical 
evidence that support the fact that a mechanical low back 
strain caused degenerative disc disease of the spine.  Age, 
weight, injury, bone density, smoking, and genetics cause 
degenerative disc disease.  In a July 24, 2007 examination 
report, the Veteran had no paraspinous pain to palpation and 
no biomechanical ambulation difficulties.  Additionally, he 
has central morbid obesity and is 64 years old.  These all 
contributed to his range of motion examination.  He was also 
noted to be in a 2001 motor vehicle accident.  The examiner 
determined that all of the above issues are more likely 
contributing factors to his lumbar degenerative disc disease 
than a service-connected mechanical low back strain. 

In January 2009, a VHA opinion was rendered by the chief of 
orthopedic service at the Iowa City VA Medical Center (VAMC), 
at the request of the Board.  Upon review of the Veteran's 
medical records, this physician noted that the Veteran 
sustained a low back injury while completing an obstacle 
course in 1960.  In 1963, he fell off a tank and landed upon 
another tank, hitting the posterior aspect of his head.  
Since the Veteran left active service in 1968, he has been 
seen throughout the years for complaints of low back pain.  
When specifically asked to determine the likelihood that any 
identified chronic arthritic disorder of the spine had its 
onset during active service or is etiologically related to 
the Veteran's in-service back trauma, the examiner 
determined, based upon the medical evidence of record, that 
it is at least as likely as not that the Veteran's back 
problems are related to the injuries that he sustained while 
in service in the 1960s. The examiner reviewed the x-rays 
available to him from recent years, and the x-rays showed 
changes to T12-L1, which are degenerative changes most likely 
related to traumatic episodes.  The examiner did not see any 
clear evidence of compression fractures and that he feels it 
is conceivable that his medical problems are related to his 
injuries that he sustained during his military service in the 
1960s.   

The Board notes that the claims folder contains varying 
opinions regarding the possible relationship between 
degenerative changes of the thoracic spine or degenerative 
disc disease of the lumbar spine and the Veteran's active 
duty or his service-connected mechanical low back strain.  
The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With regard to determining whether the Veteran has a current 
diagnosis of degenerative changes of the thoracic spine or 
degenerative disc disease of the lumbar spine, the Board 
notes that the Veteran has been diagnosed with degenerative 
disc disease or degenerative changes of the lumbar spine and 
degenerative changes of the thoracic spine on several 
occasions, to include in March 1992, December 2003, December 
2007, April 2008, and January 2009.  The Board notes that the 
examiner at the July 2007 VA examination determined that the 
Veteran did not have degenerative joint disease.  However, 
this examiner later indicated in the April 2008 VA opinion 
report that the Veteran did have degenerative disc disease of 
the lumbar spine.  As such, the Board finds that diagnoses of 
degenerative disc disease of the lumbar spine and 
degenerative changes of the thoracic spine have been 
confirmed.
With regard to the etiology of these disabilities, the Board 
notes that the April 2004 and April 2008 VA opinions and the 
January 2009 VHA opinion were based on review of the 
Veteran's medical records.  Additionally, all of these 
examiners offered detailed rationales for their opinions or 
indicated the specific medical evidence upon which their 
opinions were based.  As such, the Board concludes that there 
is at least an approximate balance of positive and negative 
evidence as to whether the Veteran has degenerative disc 
disease of the lumbar spine and degenerative changes of the 
thoracic spine that are related to an in-service injury or 
his service-connected mechanical low back strain.  Therefore, 
resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that service connection must be granted for 
the Veteran's degenerative disc disease of the lumbar spine 
and for the Veteran's degenerative changes of the thoracic 
spine.  

3.  Entitlement to service connection for numbness and 
tingling of the bilateral legs, to include as secondary to 
service-connected mechanical low back strain. 

The Veteran is seeking entitlement to service connection for 
numbness and tingling of the bilateral legs.  Specifically, 
the Veteran asserted on his June 2007 claim that this 
condition is secondary to his service-connected mechanical 
low back strain.

A review of the Veteran's service treatment records reveals 
that the Veteran suffered a low back injury in 1960.  See 
reenlistment examination report, January 1961.  He is 
currently service-connected for a mechanical low back strain.  
There is no evidence in the Veteran's service treatment 
records of complaints, treatment, or diagnosis of numbness or 
tingling of either leg. 

The Board notes that the claims folder contains a private 
treatment record, in which it was noted that the Veteran 
complains of chronic leg pains.  See Wagoner Medical Group PC 
treatment record, April 2005.  This physician determined that 
the Veteran had good resolution of his leg pains with 
physical therapy.  However, he further noted that this is a 
chronic, intermittent discomfort that is likely related to 
his back and prior military injury.  The claims folder also 
contains a VA treatment record from June 2007, in which the 
Veteran was noted as having restless leg syndrome.

In July 2007, the Veteran underwent a VA examination.  Upon 
review of the medical evidence of record, the examiner 
determined that the Veteran did not have radiculopathy. 

In January 2009, a VHA opinion was rendered by the chief of 
orthopedic service at the Iowa City VAMC, at the request of 
the Board.  Upon review of the Veteran's medical records, 
this physician noted that the Veteran sustained a low back 
injury while completing an obstacle course in 1960.  In 1963, 
he fell off a tank and landed upon another tank, hitting the 
posterior aspect of his head.  Since the Veteran left active 
service in 1968, he has been seen throughout the years for 
complaints of bilateral leg pain associated with back pain.  
When asked to determine the etiology of the Veteran's leg 
problems, the examiner determined, based upon the medical 
evidence of record, that his right and left leg problems come 
from his back problems.

As noted above, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

With regard to the etiology of this disability, the Board 
notes that both the July 2007 VA opinion and the January 2009 
VHA opinion were based on review of the Veteran's medical 
records.  Additionally, both of these examiners offered 
detailed rationales for their opinions or indicated the 
specific medical evidence upon which their opinions are 
based.  As such, the Board concludes that there is at least 
an approximate balance of positive and negative evidence as 
to whether the Veteran has a bilateral leg disability that is 
related to his service-connected mechanical low back strain.  
Additionally, while the April 2005 private opinion does not 
appear to be based on a complete review of the claims folder, 
the Board notes that this positive opinion relating the 
Veteran's leg pains to his back disability and prior military 
injury is rendered by a physician who has evaluated and 
treated the Veteran for his back pain and appears to have 
extensive knowledge of his medical history.  Therefore, 
resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that service connection must be granted for 
the Veteran's numbness and tingling of the bilateral legs.  

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected sarcoidosis of the arms, legs, and thighs, 
to include entitlement to separate compensable disability 
evaluations. 

The Veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 7806 for his service-connected sarcoidosis of 
the arms, legs, and thighs.  The Veteran seeks a higher 
rating.

The schedule for rating disabilities of the skin was changed, 
effective August 30, 2002.  As the Veteran's claim was 
received in 2004, only the current rating formula must be 
considered and any regulation changes made prior to the 
August 30, 2002 changes are irrelevant for the purposes of 
this claim.  The Board acknowledges that 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 were recently amended, effective 
October 23, 2008.  However, as the Veteran's claim was 
received in 2004 and this amendment applies to applications 
for benefits received by VA on or after October 23, 2008, 
these changes do not apply to the claim currently under 
consideration.    

According to Diagnostic Code 7806, a 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period. A higher 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (2008).

The Veteran underwent a VA examination for his sarcoidosis of 
the arms, legs, and thighs most recently in November 2004.  
When questioned about what sarcoid he has on his arms, legs, 
and thighs, the Veteran stated that he used to have a pretty 
good rash on his forearms; however, it resolved many years 
ago.  The examiner noted that there was no visible rash on 
his forearms.  With regard to the Veteran's lower 
extremities, the examiner noted a rather significant amount 
of bilateral chronic venous disease, hyper-pigmentary changes 
with a little bit of scarring and reddening of the tissue 
over the more profound areas of varicosities.  There were 
clear cut hyper-pigmentary changes and some thinning of the 
skin.  The Veteran reported that he had no treatment 
whatsoever for his chronic venous stasis disease in his lower 
extremities.  He does not wear compression stockings.  The 
Veteran indicated that his condition has been somewhat 
progressive, yet very slow since the early 1990s.  The only 
symptom he reported was itching of the skin in these areas.  
Upon examination, the physician noted that the Veteran had 
rather profound amounts of nests of varicose veins that were 
palpable and visible with overlying hyper-pigmentary changes 
with no current evidence of skins breakdown or ulcerations 
over these specific areas.  These involved approximately 50 
percent of the surface area of the legs.  Taking into account 
that each leg is normally considered 18 percent of the total 
body surface area, this would roughly equate to 18 percent of 
the total body surface area.  It is not considered 
disfiguring because of its location, all being underneath his 
pants.  There is no indication of hyperhidrosis or other 
dermatological manifestation of sarcoidosis.  In conclusion, 
the examiner diagnosed the Veteran with chronic venous stasis 
disease of the lower extremities with dermatological 
manifestations of hyperpigmentation and thinning of the skin 
of the bilateral lower extremities, involving approximately 
18 percent of the totally body surface area.  The physician 
specifically noted that there is insufficient clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic disorder, or residuals of sarcoidosis of the arms, 
legs, or thighs. 

A review of the Veteran's claims folder reveals that he has 
sought VA and private treatment for this condition.  In a 
December 2007 VA treatment record, the Veteran was noted as 
having a recent history of contact dermatitis, which was 
improving.  In a November 2007 VA treatment record, the 
Veteran was noted as being covered in a rash from his trunk, 
arms, groin, and legs.  The physician believed that this rash 
was secondary to laundry soap.  The Veteran was diagnosed 
with contact dermatitis, secondary to laundry soap.  In a May 
2007 VA treatment record, the Veteran was noted as having red 
blotches on his stomach, bilateral legs, and forearms.  In a 
September 2005 VA treatment record, the Veteran was noted as 
having sarcoid lesions on his legs bilaterally.  In a 
September 2005 private treatment record from Saint Francis 
Medical Center, it was noted that the Veteran's sarcoidosis 
appears to have progressed.  In a June 2005 VA treatment 
record, the Veteran was noted as having more trouble with 
skin on his legs.  The examiner continued on to note that the 
Veteran scratches, so it is difficult to determine whether he 
is having new sarcoid lesions or not.  Later that month, this 
same physician noted that the Veteran had a stable clinical 
picture and doubted reactivation of sarcoidosis.  In a June 
2004 VA treatment record, it was noted that the Veteran had 
no new skin lesions that would suggest sarcoidosis.   

With regard to assigning a higher rating under Diagnostic 
Code 7806, the claims folder contains no medical evidence of 
record indicating that the Veteran's sarcoidosis of the legs, 
thighs, and arms involves more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (2008).  As such, an increased rating cannot be awarded 
under this diagnostic code. 

The Board has considered the application of other diagnostic 
codes used in rating skin conditions.  The evidence of record 
does not reflect that the Veteran suffers any disfigurement 
of the head, face, or neck as a result of his service-
connected sarcoidosis of the arms, legs, and thighs.  As 
such, Diagnostic Code 7800 is inapplicable.  With regard to 
applying Diagnostic Code 7801, there is no indication that 
the Veteran has deep scars that cause limited motion.  As 
there is no indication that the Veteran has unstable or 
painful scars, Diagnostic Codes 7803 or 7804 are inapplicable 
as well.  Diagnostic Code 7805 rates scars according to 
limitation of function of the affected part.  As no 
limitation of function has been noted, an increased rating 
under this diagnostic code is not warranted.  

The Board has considered applying Diagnostic Code 7802, which 
assigns a 10 percent evaluation for scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion.  According to Note (1) of this diagnostic 
code, scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with  38 C.F.R. § 4.25.  However, as the only 
sarcoidosis lesions noted in recent years have been found on 
the Veteran's bilateral legs, the Board finds that a higher 
rating would not result from the application of this 
diagnostic code.  The Board notes the Veteran has reported a 
rash from his trunk, arms, groin, and legs.  However, this 
was believed to be contact dermatitis from laundry soap, not 
sarcoidosis.   

With regard to applying the remaining diagnostic codes 
relating to the skin, the Board finds that there are no other 
diagnostic code sections which are relevant to this claim or 
under which the Veteran might receive a rating in excess of 
30 percent for this condition.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7807-7833 (2008).

The Board acknowledges that the Veteran indicated in his 
February 2005 notice of disagreement (NOD) that he would like 
to be rated separately for his sarcoidosis of the left arm, 
right arm, left leg, right leg, left thigh, and right thigh.  
However, as Diagnostic Code 7806 rates the body as a whole, 
and this is the most appropriate diagnostic code for 
evaluating the Veteran's disability, as discussed above, the 
Board finds separate ratings cannot be assigned in this 
situation, due to the nature of the applicable regulation.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  There is no 
evidence that the Veteran requires frequent or lengthy 
periods of hospitalization for his service-connected 
disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that a 30 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the Veteran.  Thus, the Board finds 
that the requirements for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.

5.  Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis. 

The Veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 6603 for his service-connected pulmonary 
sarcoidosis.  The Veteran seeks a higher rating.

Diagnostic Code 6603 provides for a 30 percent rating where 
there is FEV-1 of 56- to 70-percent predicted; or FEV-1/FVC 
of 56 to 70 percent; or DLCO(SB) of 56 to 65 percent 
predicted.  A higher 60 percent rating requires FEV-1 of 40 
to 55- percent predicted; or FEV-1/FVC of 40 to 55 percent; 
or DLCO(SB) of 40 to 55- percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  An even higher 100 percent rating requires FEV-1 
less than 40 percent predicted; or FEV-1/FVC less than 40 
percent; or DLCO(SB) of less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right- sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, 
Code 6603 (2008).

Supplementary information published with the promulgation of 
the 1996 amended rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).  
Effective October 6, 2006, 38 C.F.R. § 4.96 was amended to 
indicate that when evaluating based on pulmonary function 
tests (PFTs), post- bronchodilator results should be used 
unless the post- bronchodilator results were poorer than the 
pre- bronchodilator results.  In those cases, the pre- 
bronchodilator values should be used for rating purposes. 38 
C.F.R. § 4.96(d)(5) (2008).  The Board notes that the Veteran 
is not prejudiced by application of this regulation as his 
pre and post-PFT results are not significantly different so 
as to affect the disability rating assigned.

The Veteran underwent a VA examination for his pulmonary 
sarcoidosis most recently in November 2004.  The Veteran 
reported experiencing shortness of breath made worse with 
walking upstairs.  He reported it takes at least 2 floors at 
the Grand Island VAMC prior to getting winded.  He reported 
no treatment for his sarcoidosis.  Initially, he was placed 
on steroids for 6 months, but that was back in 1991.  He was 
taken off the steroids and has had none since.  The examiner 
noted a June 2004 VA treatment record which assessed the 
Veteran as having burned out sarcoidosis.  The Veteran 
reported that he has never lost any time from work because of 
his pulmonary condition, nor has it ever adversely affected 
his daily activities.  Radiographs from June 2004 identified 
bilateral nodular opacities as being unchanged and stable 
postoperative change to the right lung.  A June 2004 
pulmonary function test revealed a FEV1 at 2.6 liters or 78 
percent of predicted.  His post-bronchodilator value was 3.01 
the prior year.  His total lung capacity was 5.97, which was 
87 percent of predicted, and his DLCO was 23, which was 95 
percent of predicted, and had declined significantly from a 
prior value of 27 and 29 on previous examinations.  The 
examiner concluded by diagnosing the Veteran with pulmonary 
sarcoidosis with no functional impairment.    

A review of the Veteran's claims folder reveals that he has 
sought VA and private treatment for this condition.  In a 
March 2008 VA PFT, the Veteran was noted, after 
bronchodilator, as having a FEV-1 of 68.9 percent predicted, 
a FEV-1/FVC of 66 percent, and a DLCO of 78.5 percent 
predicted.  The Veteran also reported in a March 2008 VA 
treatment record that his dyspnea felt worse than the prior 
year  and he can no longer walk up 2 flights of stairs.  A 
September 2005 treatment record from Saint Frances Medical 
Center reflects that the Veteran was noted recently as having 
some progressive nodules developing on his CT scan.  He 
underwent a needle biopsy by CT guidelines and this was 
ultimately diagnosed as granulomatous changes consistent with 
sarcoidosis.  The physician determined that, light of this 
new information, it does appear that the Veteran's 
sarcoidosis has progressed.  An accompanying pulmonary 
function analysis reflected that the Veteran had a FEV-1 of 
68 percent predicted, a FEV-1/FVC of 73 percent, and a DLCO 
of 71 percent predicted.  A June 2005 VA treatment record 
noted the Veteran as having a FEV-1 of 87.5 percent 
predicted, a FEV-1/FVC of 74 percent, and a DLCO of 106.3 
percent predicted.  In a June 2005 VA treatment record, the 
Veteran was noted as having a stable clinical picture and 
reactivation of sarcoidosis was doubted.  In a June 2004 VA 
treatment record, the Veteran was noted as having a FEV-1 of 
78 percent predicted and a DLCO of 95 percent predicted.

With regard to assigning a higher rating under Diagnostic 
Code 6603, the claims folder contains no medical evidence of 
record indicating that the Veteran has recently demonstrated 
a FEV-1 of 40 to 55 percent predicted, a FEV-1/FVC of 40 to 
55 percent, a DLCO of 40 to 55 percent predicted, or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Code 6603 
(2008).  As such, an increased rating cannot be awarded under 
this diagnostic code. 

The Board has considered the application of other diagnostic 
codes used in rating respiratory conditions.  However, the 
Board finds that there are no other diagnostic code sections 
which are relevant to this claim or under which the Veteran 
might receive a rating in excess of 30 percent for this 
condition.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6847.  
The Board does recognize that sarcoidosis is typically 
evaluated under Diagnostic Code 6846.  According to this 
Diagnostic Code, a 60 percent rating is warranted for 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  As the claims 
folder does not demonstrate that the Veteran requires 
systemic high dose corticosteroids for control, an increased 
rating cannot be assigned under this diagnostic code. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  There is no 
evidence that the Veteran requires frequent or lengthy 
periods of hospitalization for his service-connected 
disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that a 30 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the Veteran.  Thus, the Board finds 
that the requirements for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for degenerative joint disease of 
the thoracic spine, the Veteran's claim is reopened.  

Entitlement to service connection for degenerative changes of 
the thoracic spine, to include as secondary to service-
connected mechanical low back strain is granted. 

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected mechanical low back strain is granted. 

Entitlement to service connection for numbness and tingling 
of the bilateral legs, to include as secondary to service-
connected mechanical low back strain is granted.

Entitlement to an evaluation in excess of 30 percent for 
service-connected sarcoidosis of the arms, legs, and thighs, 
to include entitlement to separate compensable disability 
evaluations is denied. 

Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis is denied. 


REMAND

The Veteran is seeking entitlement to an evaluation in excess 
of 10 percent for service-connected mechanical low back 
strain.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the Veteran's 
claim was received in June 2007, only the current rating 
formula must be considered and any regulation changes made 
prior to the September 26, 2003 changes are irrelevant for 
the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2008).

According to Note (1), any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, must be evaluated separately under the 
appropriate diagnostic code.  

As discussed above, the Board is granting service connection 
for degenerative changes of the thoracic spine, degenerative 
disc disease of the lumbar spine, and numbness and tingling 
of the bilateral legs.  Range of motion is a major factor 
considered in rating spine disabilities under the current 
General Rating Formula for Diseases and Injuries of the Spine 
and in rating arthritis.  Thus, the provisions of 38 C.F.R. 
§ 4.14 and the rule against pyramiding is of potential 
application.  Furthermore, numbness and tingling of the legs 
is also considered in rating spine disabilities under Note 
(1).  

For these reasons, the Board finds that any determination as 
to the appropriate evaluation for the Veteran's service-
connected mechanical low back strain must be deferred until 
such time as the agency of original jurisdiction has 
determined what separate disability ratings, if any, are 
appropriate for the disabilities that have been established 
as service-connected herein.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  As part of such determinations, the AOJ 
must also have the opportunity to readjudicate the Veteran's 
claim for an increased rating for his service-connected 
mechanical low back strain in light of his newly service-
connected disabilities and their assigned evaluations, if 
any.  

Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC should assign any separate 
disability evaluations it deems 
appropriate for the Veteran's newly 
service-connected numbness and tingling 
of the bilateral legs, degenerative 
changes of the thoracic spine, and 
degenerative disc disease of the lumbar 
spine. 

2.	Then, the RO/AMC should readjudicate the 
claim for an increased rating for the 
Veteran's service-connected mechanical 
low back strain.  In particular, the RO 
should review all the evidence that was 
submitted since the August 2008 SSOC.  
In the event that the claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


